DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         CARLOS LORENZO,
                             Appellant,

                                    v.

                   PUBLIX SUPER MARKETS, INC.,
                             Appellee.

                              No. 4D17-2852

                              [July 19, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 50-2016-CA-010699-
XXXX-MB.

  David C. Wiitala of Wiitala & Contole, P.A., North Palm Beach, for
appellant.

  Sergio R. Casiano, Jr. of Miller, Kagan, Rodriguez & Silver, PL, Coral
Gables, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.